Citation Nr: 0824722	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  02-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alcoholism, to 
include being secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia and depression, 
but not to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981, and from November 1981 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On June 15, 2004, the veteran appeared and 
testified at a hearing before the Board at the RO.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  

By a decision dated December 21, 2004, the Board granted 
service connection for PTSD but then denied the veteran's 
request for service connection for alcoholism and for service 
connection for an acquired psychiatric disorder other than 
PTSD, to include schizophrenia and depression.  The veteran 
was notified of this action and he appealed to the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court.  By Memorandum Decision, dated February 12, 2007, the 
Court vacated and remanded to the Board that portion of the 
December 2004 Board decision that denied service connection 
for alcoholism and for service connection for an acquired 
psychiatric disorder other than PTSD, to include 
schizophrenia and depression.  The Board then remanded the 
claim in July 2007.  The claim has since been returned to the 
Board for review.  

As reported, the veteran provided testimony before a Veterans 
Law Judge (VLJ) in June 2004.  Since that time, that VLJ has 
left the Board.  Regulation requires that a member of the 
Board who conducts a hearing must also participate in the 
final determination of the claim.  Since the Board member who 
conducted the 2004 hearing is no longer available, the 
veteran was offered the opportunity to appear at another 
hearing.  38 C.F.R. § 20.707 (2007).  The appellant elected 
not to appear at a hearing before another VLJ.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has vacated the portion of the 
original Board decision that dealt with service connection 
for a psychiatric disorder, not to include PTSD, and 
alcoholism.  The Court found that the VA failed to explain 
the issues and inform the veteran of the evidence needed to 
prevail on his claim and also evidence he might have 
overlooked.  The Board remanded the claim in July 2007 in 
order to correct the record with respect to this point.  
Specifically, the Board directed the AMC to accomplish the 
following:

1.  The RO should send the veteran 
correspondence which explains fully the 
issues of service connection for 
alcoholism and service connection for an 
acquired psychiatric disorder other than 
PTSD in accordance with 38 C.F.R. § 
3.103(c)(2) (2006).  Of special concern 
would be to suggest the submission of 
evidence that may have been overlooked, 
particularly as to the absence of medical 
nexus evidence on a primary or secondary 
basis.  The veteran should also be 
afforded the opportunity to appear before 
a Hearing Officer at the RO in order to 
avail himself fully of the assistance 
contemplated under 38 C.F.R. § 
3.103(c)(2) if he chooses to do so.

2.  The RO should then readjudicate the 
claims of service connection for 
alcoholism and service connection for an 
acquired psychiatric disorder other than 
PTSD.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The record indicates that the RO sent two letters to the 
veteran - one in August 2007 and the other in December 2007.  
In those letters, the RO informed the veteran on how he could 
prevail, in a general way, on his claim.  The RO told the 
veteran about service connection on a direct basis and 
service connection on a secondary basis.  Nevertheless, the 
RO did not tailor either letter by informing the veteran of 
what specific and particular piece of evidence he needed to 
provide in order to prevail on his claim with respect to 
either issue.  Moreover, the Court and subsequently the Board 
noted that the veteran needed to told about the submission of 
evidence that may have been overlooked, particularly as to 
the absence of medical nexus evidence on a primary or 
secondary basis.

It is thus the opinion of the Board that the requested 
notification to the veteran was not provided by the RO in 
accordance with the Board's Remand instructions of July 2007.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As the 
letters to the veteran from the RO did not specifically 
provide the information required by the Court, the claim must 
be returned to the RO for the requested development.  

The Board would add that with respect to the veteran's claim 
involving alcoholism, special considerations apply to claims 
involving alcoholism or alcohol abuse.  Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment 
of compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse, effective for claims 
filed as in the instant case after October 31, 1990.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2007).  The VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 
(Feb. 10, 1998).

The Board further observes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  There can be service connection for compensation 
purposes for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  However, a veteran can only recover if able to 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Ibid.  
Therefore, given the above, the RO must specifically inform 
the veteran that in order to prevail on his claim, he must 
show that his alcoholism is not due to willful misconduct and 
that it is secondary to a service-connected disability (such 
as PTSD). 

Noted above was the fact that the Board, in its December 2004 
Decision, granted service connection for PTSD.  Since that 
time, a medical provider has not reviewed the veteran's 
claims folder and offered an opinion as to whether the 
veteran's alcoholism is secondary to his PTSD, and whether 
the veteran suffers from other mental disorders that may be 
secondary to or affected by his service-connected PTSD.  As 
such, it is the opinion of the Board that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, along with the 
Board's December 2004 Decision, should be accomplished, so 
that the disability evaluation will be a fully informed one 
in regards to the appellant's claim.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), it is the Board's opinion that such an examination 
should be afforded the veteran before the Board's decision on 
the merits of his claim is issued. [38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)].  See 
also 38 C.F.R. § 4.2 (2007) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); Schafrath v. Derwinski, 1 Vet. App. 589, 
594.  Because, in the opinion of the Board, a physician has 
not commented specifically on the veteran's contentions and 
assertions nor taken into account the Board's granting of 
service connection for PTSD, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the veteran 
correspondence which explains fully the 
issues of service connection for 
alcoholism, to include as being secondary 
to his service-connected PTSD, and service 
connection for an acquired psychiatric 
disorder other than PTSD in accordance 
with 38 C.F.R. § 3.103(c)(2) (2007).  The 
correspondence must specifically inform 
the veteran of the following:

a.  Service connection may not be granted 
for alcoholism.

b.  Service connection may be granted for 
alcoholism if it is secondary to a 
service-connected disorder or if the 
primary cause of the alcoholism is a 
service-connected disorder.  

c.  The veteran must show why his 
alcoholism is not willful misconduct.  

d.  The veteran should be told that he 
should submit evidence that may have been 
overlooked in the past  particularly as to 
the absence of medical nexus evidence on a 
primary or secondary basis.  

e.  The letter to the veteran must also 
inform the veteran how he may prevail with 
respect to his claim involving service 
connection and a psychiatric disorder, not 
to include PTSD.  The RO must be very 
specific and inform the veteran what is 
missing from his file and what he can 
provide in order to cure any defect.  

Copies of all correspondence should be 
included in the claims folder for review 
including any responses received from the 
veteran.  It is noted that there appears 
recently to have been some difficulty in 
notifying the veteran of any action that 
may be occurring with respect to his 
claim.  Therefore, the RO/AMC should send 
copies of any correspondence not only to 
his accredited representative, The 
American Legion, but also to the attorney 
who handled his case before the Court.  

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2005 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit evidence 
in support of his claim.  38 CFR § 3.159 
(2007).

3.  The veteran should be scheduled for an 
examination for the purpose of determining 
whether the veteran now suffers from a 
psychiatric disorder (not PTSD) and 
alcoholism, and whether any found 
disability(ies) can be etiologically 
linked to an incident that occurred while 
the veteran was in service or to his 
service-connected PTSD.  The examination 
results should be phrased in the terms 
"more than likely", "less than likely", 
or "more likely than not".  It is 
recommended that such an examination be 
accomplished by a board of doctors 
composed of two medical doctors.  The 
examiners should not be physicians who 
have not previously examined the veteran.

The examiner should be asked to express an 
opinion as to whether either purported 
disability has been aggravated by the 
veteran's service-connected PTSD in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

This discussion should be based upon 
conclusive medical facts, treatises, or 
medical records.  The claims folder and 
this Remand must be made available to the 
appropriate examiners for review prior to 
the examination and/or comment.  The 
results proffered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that the foregoing development 
action has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2007); see also Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




